Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 14-16 of U.S. Patent No. 10,263,805.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the present application are an obvious subset of the limitations presented in claims of U.S. Patent No. 10,263,805.
	
The following table illustrates a mapping of the limitations of claims of the present application when compared against the limitations of claims of U.S. Patent No. 10,263,805.  
Claims of Present Application
Claims of U.S. Patent No. 10,263,805
1. A directional wireless drop system, comprising:
a passive optical network;

an optical-to-electrical converter; and
a directional antenna;








wherein the wireless drop system is configured to communicate with a plurality of subscriber premises.

2. The directional wireless drop system of Claim 1, wherein the wireless drop system further includes a baseband unit that is coupled to an output of the optical-to-electrical converter.



a passive optical network; and 

an optical-to-electrical converter; and 
a directional antenna; 
an optical tap unit that is connected to a communications cable of the passive optical network, the optical tap unit including the optical-to-electrical converter; a router that is connected to a tap port of the optical tap unit; and a plurality of wireless routers that are connected between the router and the directional antenna, 
wherein the wireless drop system is configured to communicate with a plurality of subscriber premises.

15. The directional wireless drop system of claim 14, wherein the wireless drop system further includes a baseband unit that is coupled to an output of the optical-to-electrical converter.




As the table above illustrates, all the limitations of claims of the present application are taught by claims of U.S. Patent No. 10,263,805.  Thus, claims of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claims of U.S. Patent No. 10,263,805.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a) as being anticipated by Ghuman (US Pub. No. 2016/0269127 A1).
Regarding claim 1, Ghuman teaches a directional wireless drop system, as shown on Fig. 3, comprising:
a passive optical network (see paragraph [0017]); and
a wireless drop system coupled to the passive optical network (see paragraph [0016, 0018]), the wireless drop system including:
an optical-to-electrical converter (see paragraph [0016]; optical node converts optical to electrical RF signal); and
a directional antenna (see paragraph [0018]; one or more antennas directed to serving area),
wherein the wireless drop system is configured to communicate with a plurality of subscriber premises (see paragraph [0018]; serving area of 20 homes).
Regarding claim 2, wherein the wireless drop system further includes a baseband unit that is coupled to an output of the optical-to-electrical converter (see paragraph [0016]; optical node converts optical to electrical RF signal; see paragraph [0018]; collector terminal is considered as the baseband unit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ghuman (US Pub. No. 2016/0269127 A1) in view of Pan (US Pub. No. 2014/0145879) and further in view of Chow et al (US Pub. No. 2013/0230325).
Regarding claim 3, the combination of Ghuman and Pan teaches communication system comprising optical network terminal and differs from the claimed invention in that the combination does not specifically teach front end unit for up-converting or down-converting signals.  Chow et al teaches millimeter wave communication system comprising up-converting or down-converting signal (see Fig. 5 and paragraph [0041]; “The digital circuitry 42 specifically includes a baseband DSP 56. The wireless transceiver 44 more specifically includes a 60 GHz frequency up-converter 58A to convert the electrical downlink signals from the baseband DSP 56 to approximately 60 GHz wireless downlink signal and a 60 GHz down-converter 58B to convert the EHF uplink signal to a baseband electrical uplink signal. Likewise, the subscriber hardware 34A includes a frequency up-converter 60A and a frequency down-converter 60B to convert uplink and downlink signals respectively”).   Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the communication system of the combination providing a down-converter, as taught by Chow et al, in order to process the signal by the digital processing circuitry.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ghuman (US Pub. No. 2016/0269127 A1) in view of Pan (US Pub. No. 2014/0145879).  
Regarding claim 4, Ghuman teaches wireless drop communication system comprising antenna, as discussed above, and differs from the claimed invention in that Ghuman does not specifically teach that the antenna is a directional antenna comprises a millimeter wave phased array antenna.  Pan teaches millimeter phase array antenna (see paragraph [0001 and 0044]).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the antenna system of Ghuman by replacing the millimeter antenna with a directional antenna comprises a millimeter wave phased array antenna, as taught by Pan, in order to increase coverage and increase signal to noise ratio.

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Josiam et al (US Pub. No. 2014/0003369 A1) in view of Izadpanah et al (US Pub. No. 2002/0122230).  
Regarding claim 12, Josiam et al (US Pub. No. 2014/0003369 A1) teaches wireless drop unit for a subscriber premises, as shown on Fig. 4, comprising:
a millimeter wave antenna (Antenna array; see paragraph [0050-0051]);
a radio (404) coupled to the millimeter wave antenna (see paragraph [0050-0051]); 
a digital front end unit that is coupled to the radio (processing circuits are considered as digital front end unit); and, 
a baseband unit that is coupled to the digital front end unit (baseband precoder and baseband processing are considered as baseband unit; see paragraph [0050]).
 Josiam teaches wireless communication system comprising plurality of wireless units coupled to the baseband unit (Fig. 4) and differs from the claimed invention in that Josiam does not specifically coupling the baseband to an optical network terminal.  Izadpanah et al teaches optical communication system plurality of wireless units including optical network terminal (see Figs. 1, Fig. 3a and paragraph [0036], “optical wireless communication” is considered as optical network terminal).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the wireless communication system of Josiam by coupling the baseband of the wireless system to include optical network terminal, as taught by Izadpanah et al, in order to increase transmission rate and increase transmission capacity. 
Regarding claim 15, in view of the combination above, Izadpanah et al teaches an electrical-to-optical converter (306).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Josiam et al (US Pub. No. 2014/0003369 A1) in view of Izadpanah et al (US Pub. No. 2002/0122230) and further in view of Zhou et al (US Pub. No. 2013/0300602).  
Regarding claim 13, the combination of Josiam and Izadpanah et al teaches millimeter wave antenna, as discussed above, and differs from the claimed invention in that the combination does not specifically teach that the millimeter wave antenna comprises a parabolic dish antenna.  However, it would have been obvious to provide a specific design of the antenna.  Zhou et al teaches communication system utilizing antenna array or parabolic/dish antennas in millimeter-wave communication system.  Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the communication system of the combination by replacing the millimeter antenna with a parabolic dish antenna, as taught by Zhou et al, in order to achieve high gain.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Josiam et al (US Pub. No. 2014/0003369 A1) in view of Izadpanah et al (US Pub. No. 2002/0122230) and further in view of Huegerich et al (US Pub. No. 2015/0309271).  
Regarding claim 16, the combination of Josiam et al and Izadpanah et al teaches connecting baseband unit to optical network terminal, as discussed above, and differs from the claimed invention in that the combination does not specifically teach Ethernet cable connecting the baseband unit to the optical network terminal.  Huegerich et al teaches communication system utilizing Ethernet cable coupled to wireless equipment (see paragraph [0055]; “power-over-Ethernet”).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the communication system of the combination by utilizing the Ethernet cable to connect the baseband unit to the optical network terminal in order to supply power remotely to the optical network unit.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Josiam et al (US Pub. No. 2014/0003369 A1) in view of Izadpanah et al (US Pub. No. 2002/0122230) and further in view of Natan et al (US Pub. No. 2011/0075643).
Regarding claim 17, the combination of Josiam et al and Izadpanah et al teaches communication system comprising optical network terminal and differs from the claimed invention in that the combination does not specifically teach that the optical network terminal includes an integrated wireless router.  Natan et al teaches wireless communication system which communicate with subscriber wherein the access point (AP) and the router may be integrated into a single device (a wireless router) (optical network terminal is considered as Access Point since it is the point where subscriber can get access to the information transmitted) (see paragraph [0020]).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the communication system of the combination by including an integrated wireless router to the optical network terminal or the access point, as taught by Natan et al, in order to provide compact wireless system. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Josiam et al (US Pub. No. 2014/0003369 A1) in view of Izadpanah et al (US Pub. No. 2002/0122230) and further in view of Smith (US Pub. No. 2015/0113156).
Regarding claim 18, the combination of Josiam et al and Izadpanah et al teaches communication system comprising optical network terminal and differs from the claimed invention in that the combination does not specifically teach that the optical network terminal is coupled to a wireless router.  Smith teaches communication system comprising wireless router (150) coupled to optical network terminal (152) (see Fig. 1B).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the communication system of the combination by coupling a wireless router to the optical network terminal, as taught by Smith, in order to increase area coverage.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Josiam et al (US Pub. No. 2014/0003369 A1) in view of Izadpanah et al (US Pub. No. 2002/0122230) and further in view of Chow et al (US Pub. No. 2013/0230325).
Regarding claim 20, the combination of Josiam et al and Izadpanah et al teaches communication system comprising optical network terminal and differs from the claimed invention in that the combination does not specifically teach down-converting signals received to an intermediate frequency band lower than a millimeter wave band.  Chow et al teaches millimeter wave communication system comprising down-converter (see Fig. 5 and paragraph [0041]; “The digital circuitry 42 specifically includes a baseband DSP 56. The wireless transceiver 44 more specifically includes a 60 GHz frequency up-converter 58A to convert the electrical downlink signals from the baseband DSP 56 to approximately 60 GHz wireless downlink signal and a 60 GHz down-converter 58B to convert the EHF uplink signal to a baseband electrical uplink signal. Likewise, the subscriber hardware 34A includes a frequency up-converter 60A and a frequency down-converter 60B to convert uplink and downlink signals respectively”).   Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the communication system of the combination providing a down-converter, as taught by Chow et al, in order to process the signal by the digital processing circuitry.

Allowable Subject Matter
Claims 5-11, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Izadpanah et al (US Patent No. 6,560,213) is cited to show wideband wireless access local loop based on millimeter wave technology.
Logan, Jr. (US Patent No. 5,710,651) is cited to show remote millimeter-wave antenna fiber optic communication system using dual optical signal with millimeter-wave beat frequency.
Maltsev et al (US Patent No. 9,391,678) is cited to show millimeter-wave communication device and method for intelligent control of transmit power and power density.
Bourg et al (US Pub. No. 2016/0301474) is cited to show fiber-wireless system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637